Citation Nr: 1737478	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has obstructive sleep apnea.  See March 2014 VA treatment record.  He was first diagnosed with sleep apnea in March 2009.  See March 2009 VA treatment record.  The Veteran asserts that he experienced sleep apnea symptoms during service and that his current sleep apnea had its onset in service.  See Veteran's claim of December 2009.  The Veteran's service treatment records note no sleep apnea issues.

There is a positive nexus opinion of record.  A VA neurologist stated in a record of September 2010: "[i]nitial sleep dysfunction sx and daytime fatigue began following head injury in service in 1996. ... [The Veteran] has dx of OSA with onset of sx following head injury in 1996."  The clinician's opinion appears to be based entirely on the Veteran's account of the cause of his sleep apnea.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board also notes the instances in the years since service, as reflected in the record, in which the Veteran specifically denied experiencing sleep difficulty.  This is evidence that tends to undermine the credibility of the Veteran with respect to his assertion of recurrent sleep apnea symptoms dating from service.  For example, a November 1996 service treatment record notes "no trouble sleeping."  Upon examination in September 1998, the Veteran checked "no" when asked on the form whether he had frequent trouble sleeping.  He reported many conditions on the form, such as frostbite, nerve conditions, wrist pain, but not sleep symptoms.  A VA mental health examination in October 1998 noted, "His sleep is good."  The diagnosis was dysthymia in remission.  It was noted that the Veteran reported that he had suffered from anxiety, depression, poor sleep, and poor appetite in 1995 and early 1996, but that he currently had no problem.  Id.  Again in VA treatment records of January 2000, September 2000, and May 2001, the Veteran specifically denied having sleeping difficulty.

The Veteran underwent a VA examination in October 2012.  The examiner concluded that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by in-service head trauma.  The examiner's rationale was based on the following considerations: the Veteran's service treatment records show sleep problems in association with a dysthymic disorder but no complaints of daytime sleepiness; sleep apnea was diagnosed over eight years after service separation; the Veteran's loud snoring and daytime sleepiness could be attributable to causes other than sleep apnea; and the examiner attributed the sleep apnea to the Veteran's documented weight gain following service.

Although the VA examiner noted that the Veteran's claims file had been reviewed, the examiner failed to consider the positive nexus opinion of record offered by the VA neurologist in September 2010.  The examiner also failed to provide an opinion as to possible secondary service connection.   The Veteran has specifically raised the argument that his service-connected orthopedic and sciatic disabilities are the cause of his inactivity and weight gain.  See appellate brief of March 2017. 

A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  Id.  If an examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes."  See 38 C.F.R. § 4.2 (2016); see also Bowling v. Principi, 15 Vet.App. 1, 12 (2001).  The probative value assigned to a medical opinion may be reduced when, as here, the examiner fails to acknowledge relevant information, particularly that which is contrary to the opinion.  Here the October 2012 examination report does not consider a medical opinion of record favorable to the Veteran, and the examiner further failed to opine as to the likelihood of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to a qualified VA medical doctor for a supplemental opinion with respect to the Veteran's sleep apnea claim.  The claims folder must be made available to, and reviewed by, the examiner.  If an opinion cannot be provided without further examination of the Veteran, an examination must be provided.

2. A report should be prepared and associated with the Veteran's VA claims folder.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e., a 50 percent or greater probability) a) that the Veteran's sleep apnea is etiologically related to his period of military service or 2) caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by any service-connected disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If the examiner finds that the Veteran's sleep apnea is aggravated by a service-connected disability, the examiner should quantify the degree of aggravation; the examiner should identify the baseline level of severity prior to the onset of the aggravation, or by the earliest medical evidence at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The rationale for all opinions expressed must be provided.

3. After undertaking any additional development deemed appropriate, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and the required opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




